DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-3 and 4-7 are pending in the application. Claim 4 has been canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Radtke (US 2014/0238966) in view of Veik (US 2008/0035621) in further view of Grosse (DE 20 2016 00 347 U1)
As Per Claim 1, Radtke discloses an engine-driven welding machine having a plurality of DC power supplies and a plurality of welding output terminals respectively corresponding to the DC power supplies [abstract], the engine-driven welding machine comprising: 
a current selector [Fig. 3, #70a-b] via which a user sets a current for each of the DC power supplies, and which outputs a setting signal based on the current set by the user [Par. 29; “…The illustrated operator interface 70 has a first interface portion 70A to receive input for the first welding system 16 and a second interface portion 70B to receive input for the second welding system 18. …”]; 
an output switcher [Fig. 1, #36] which performs switching between a first output mode [Par. 17; “…The first and second welding system 16, 18 of the multi-operator engine driven welder 10 may be configurable in an independent mode or a combined (e.g., parallel) mode. A mode input 34 (e.g., lever, dial, button) controls the mode of the multi-operator engine driven welder 10 through a switch 36…”] in which outputs of the DC power supplies are collectively outputted from a first output terminal which is a predetermined welding output terminal of the welding output terminals [Par. 17; “…In the combined mode, the second weld output from the second welding system 18 is combined (e.g., summed) with the first weld output from the first welding system 16 as a combined weld output….”], and a second output mode in which outputs of the DC power supplies are each outputted individually from an associated one of the welding output terminals [Par. 17; “…In the independent mode, the first weld output is controlled and supplied to the first terminal set 24 independent of the second weld output supplied to the second terminal set 26. That is, the first operator utilizing the first welding system 16 may use a different process (e.g., stick, TIG, MIG, arc gouging) with different electrical output parameters (e.g., voltage, amperage, CC, CV, controlled waveform) than the second operator utilizing the second welding system 18….”]; 
 a current measurer which measures an output current outputted from at least the predetermined welding output terminal of the plurality of welding output terminals [Par. 24; “…the controller 102 or the first control board 98 may control electrical output parameters (e.g., voltage, amperage, power, process type, controlled waveform) of the weld outputs as described above.…”; the reference explicitly states that the controller is able to control electrical output parameters, including amperage (current), and thus, a current measurer must be present in order to rely said electricals output parameters to the controller]; 
Radtke does not disclose a controller which controls, upon receiving the setting signal from the current selector, the output switcher in accordance with the setting signal, so that the output switcher automatically switches to the first output mode when a value of the set current is equal to or greater than a predetermined current value, or to the second output mode when the value of the set current is less than the predetermined current value; and 
Veik, much like Radtke, pertains to a multi-process welding power source. 
Viek discloses a controller configured to, upon receiving the setting signal from the current selector, the output switcher in accordance with the setting signal, so that the output switcher automatically switches to the first output mode when a value of the set current is equal to or greater than a predetermined current value, or to the second output mode when the value of the set current is less than the predetermined current value. [Claim 12; “…a control circuit coupled to the power circuit and configured to provide a switch control signal to a switch such that power is output on the first or second output with a polarity controlled automatically in response to an input control signal representative of a welding process, a cutting process, or a combination thereof….” The reference clearly discloses being able to switch between a first or second output automatically in response to an input  control signal] 
Veik discloses the benefits of the controller being able to automatically switch between a first and second output mode in that it alleviates the user from having to switch between the modes manually. [Par. 4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Radtke in view of the controller as taught by Veik to further include a controller which controls, upon receiving the setting signal from the current selector, the output switcher in accordance with the setting signal, so that the output switcher automatically switches to the first output mode when a value of the set current is equal to or greater than a predetermined current value, or to the second output mode when the value of the set current is less than the predetermined current value to alleviates the user from having to switch between the mods manually. [Par. 4]
Neither Radtke nor Veik disclose upon receiving a change in the setting signal from current selector to a value below the predetermined current value, maintain the first output mode when the engine-driven welding machine is in the first output mode and a current is flowing through the current measurer. Par. 36; “…
Grosse, much like Radtke and Veik, pertains to a welding system with one or more welding power supplies. [abstract] 
Grosse discloses a change in the setting signal from current selector to a value below the predetermined current value, maintain the first output mode when the engine-driven welding machine is in the first output mode and a current is flowing through the current measurer. [Par. 36; “…a queue may be used which allows a welder system to be placed in a hold mode while performing calculations for adjustments of a parameter of waveforms. The queue allows a welder system to be activated to perform a welding operation on the workpiece W after the welder system has been located within the geographic vicinity, as it can be carried out without interrupting the one or more welding operations performed by welder systems within the geographic vicinity. is configured….”; the reference explicitly discloses that if a change in a welding parameter is made (As further explained in Par. 46 that said welding parameter includes a current “…it should be understood that the welding parameter may be, for example, one of the following: an arc voltage, a feed rate of the burner 26 performing the welding process, an amplitude of the waveform, a current of the waveform…”) that is allowed to maintain the first mode while placing the change in a que for a next welding operation]
Grosse discloses the benefits of maintaining an output mode in that it allows for a welding operation to continue without being interrupted. [Par. 36] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the controller as taught by Radtke and Veik in view of the controller as taught by Grosse to further include a change in the setting signal from current selector to a value below the predetermined current value, maintain the first output mode when the engine-driven welding machine is in the first output mode and a current is flowing through the current measurer to allow for a welding operation to continue without being interrupted. [Par. 36]
As Per Claim 2, Radtke discloses a current measurer which measures an output current outputted from at least one of the plurality of welding output terminals [Par. 23; “…,first control board 98 and to the second control board 100 based at least in part on the process type and electrical output parameters for the one or more desired weld outputs (e.g., first weld output, second weld output, combined weld output)….”] 
Radtke does not disclose wherein the controller controls the output switcher when it is determined that no output current is flowing. 
Veik, much like Radtke, pertains to a multi-process welding power source. 
Viek discloses the controller controls the output switcher when it is determined that no output current is flowing. [Claim 12; “…a control circuit coupled to the power circuit and configured to provide a switch control signal to a switch such that power is output on the first or second output with a polarity controlled automatically in response to an input control signal representative of a welding process, a cutting process, or a combination thereof….” The reference clearly discloses being able to switch between a first or second output automatically in response to a control signal. It is within the functionality of the controller to be able to switch modes depending on whether the input control signal of a welding process is a certain value i.e. 0]
Veik discloses the benefits of the controller being able to automatically switch between a first and second output mode in that it alleviates the user from having to switch between the mods manually. [Par. 4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Radtke in view of the controller as taught by Veik to further include the controller controls the output switcher when it is determined that no output current is flowing to alleviate the user from having to switch between the mods manually. [Par. 4]
As Per Claim 3, Radtke discloses all limitations of the invention except the controller allows the output switcher to switch from the second output mode to the first output mode after stopping the output of the DC power supply, the output additionally supplying an output current to the first output terminal.
Veik, much like Radtke, pertains to a multi-process welding power source. 
Viek discloses the controller allows the output switcher to switch from the second output mode to the first output mode after stopping the output of the DC power supply, the output additionally supplying an output current to the first output terminal. [Claim 12; “…a control circuit coupled to the power circuit and configured to provide a switch control signal to a switch such that power is output on the first or second output with a polarity controlled automatically in response to an input control signal representative of a welding process, a cutting process, or a combination thereof….” The reference clearly discloses being able to switch between a first or second output automatically in response to a control signal pertaining to a welding process (i.e. current, voltage etc.)]
Veik discloses the benefits of the controller being able to automatically switch between a first and second output mode in that it alleviates the user from having to switch between the mods manually. [Par. 4]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Radtke in view of the controller as taught by Veik to further include the controller allows the output switcher to switch from the second output mode to the first output mode after stopping the output of the DC power supply, the output additionally supplying an output current to the first output terminal to alleviate the user from having to switch between the mods manually. [Par. 4]
As Per Claim 5, Radtke discloses a mode selector switch via which the user selects any one of a first output fixing mode in which the engine-driven welding machine is fixed to the first output mode [Par. 30; “…The mode input 34 controls the first welding system 16 and the second welding system 18 to operate in the independent mode (e.g., A/B) or the combined mode (e.g., A)….”], a second output fixing mode in which the engine-driven welding machine is fixed to the second output mode, or an automatic switching mode, wherein the controller automatically switches the output switcher when the automatic switching mode is selected via the mode selector switch.
As Per Claim 6, Radtke dsicloses a display [Fig. 70A-B; #120A] which displays a value of each of the output currents of the plurality of welding output terminals [Par. 29; “…System displays 120A and 120B display the electrical output parameters (e.g., voltage, amperage) for each respective welding system…”], wherein when switching to the first output mode, the controller causes the display corresponding to the other welding output terminals than the predetermined welding output terminal to be in a non-display state or to display zero. [Par. 29; “…The illustrated operator interface 70 has a first interface portion 70A to receive input for the first welding system 16 and a second interface portion 70B to receive input for the second welding system 18. System displays 120A and 120B display the electrical output parameters (e.g., voltage, amperage) for each respective welding system, and setting inputs 122A and 122B enable the operator to adjust the settings for each respective welding system…”; the reference clearly discloses that electrical parameters for the mode is displayed, and if there is no current going through a respective welding terminal, it is clear that the current status (i.e. being 0) would be displayed.]
As Per Claim 7, Radtke discloses wherein when switching to the second output mode, the controller causes the display corresponding to all of the welding output terminals to be in a display state. [Par. 29; “…The illustrated operator interface 70 has a first interface portion 70A to receive input for the first welding system 16 and a second interface portion 70B to receive input for the second welding system 18. System displays 120A and 120B display the electrical output parameters (e.g., voltage, amperage) for each respective welding system, and setting inputs 122A and 122B enable the operator to adjust the settings for each respective welding system…”]
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered.
New prior art has been applied in light of Applicant’s amendments to the claims and remarks, and thus arguments pertaining to the original rejections are considered moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761         

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761